Detailed Action
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Amendment
Claims 1, 9, and 17 have been amended.  Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 states “in response to each percentage remaining of the flash write endurance of each persistent memory device within the first interleave set not exceeding the first percentage remaining of the flash write endurance of the first persistent memory device, and in response to each percentage remaining of the flash write endurance of each persistent memory device within the second interleave set exceeding the first percentage remaining of the flash write endurance of the first persistent memory device, migrating all namespaces from the first interleave set to the second interleave set; and erasing the namespaces from the first interleave set.”  The specification does not detail data migration under this condition.
Claims 18-20, are rejected based on dependency from claims 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 2, 4, 7, 8-10, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et. al. U.S. Patent Pub No. 2014/0201576 (hereinafter Wu) in view of Michaelis et. al. US Patent Pub. No. 2004/0193701 (hereinafter Michaelis).
Regarding Claim 1, Wu teaches a method comprising: reading, by a basic input/output system (BIOS) of an information handling system, a percentage remaining of a flash write endurance of each of a plurality of persistent memory devices (Fig.1, 2, 3 "SSD Life remaining" Para8-11, 46-47 SSD correspond to persistent memory Para26-27 BIOS114), including a first percentage remaining of a first persistent memory device and a second percentage remaining of a second persistent memory device (Fig2; 3, 5 Para8-11 "a first life parameter of a first storage device; determining if the first life parameter indicates that the first storage device has a remaining life that is less than a pre-determined life parameter threshold"); 
	determining, whether the first percentage remaining of the first persistent memory device satisfies a threshold percentage (Fig2; 3, 5 Para8-11; Para43-44, 46-47 “In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250”);
	determining, whether the second percentage remaining of the second persistent memory device satisfies the threshold percentage(Fig.2, 5; Para42-43, 46-47 "In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250" "secondary determination of which SSD(s) with sufficient storage capacity has a best life remaining or life used value").
	in response to the first percentage remaining of the first persistent memory device satisfying the threshold percentage and the second percentage remaining of the of the second persistent memory device not satisfying the threshold percentage, migrating within the first persistent memory device to the second persistent memory device, (Fig.2, 5, Para42-43, 46-47 "secondary determination of which SSD(s) with sufficient storage capacity has a best life remaining or life used value in order to maximize the time between data transfers and/or minimize and amount of cross-device transfer of data due to "end of life" scenarios. The spent SSD is then disabled" Para46-47 “In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250” corresponds to migrating data from one storage block that reached first threshold to another block that did not reach the threshold); and 
	providing, by the BIOS, a first message recommending that the first persistent memory device be replaced (Fig.1-3, 5; Para 8-11; 26-27 “System memory 110 further includes a solid state drive replacement rule 220 that is used to determine when solid state drives are to be replaced.”).
	But Wu fails to teach namespace. 
	However, Michaelis teaches Namespaces (Fig.1; Para29-30 "The OS dynamically changes the contents of the Namespace at run-time by loading and/or unloading definition blocks from the ACPI tables that reside in the ACPI BIOS.")

	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Wu, and incorporating the namespace, as taught by Michaelis.  
	One of ordinary skill in the art would have been motivated to do this modification in order to incorporate know method of data management. Namespace is data in memory.
Regarding claim 2, the combination of Wu and Michaelis teaches all the limitations of the base claims as outlined above.
Further, Michaelis teaches generating a table to store information associated with the persistent memory devices; and during a boot process of the information handling system, updating, by the BIOS, the information in the table to include a current percentage remaining for each of the persistent memory devices (Fig.1, 2; Para25-26 "The details of a platform's support for the hardware interface are provided in a set of well-defined tables (referred to as "ACPI tables") within the system BIOS.").  
Regarding claim 4, the combination of Wu and Michaelis teaches all the limitations of the base claims as outlined above.
Further, Wu teaches in response to the persistent memory devices being configured in a AppDirect mode: determining persistent memory devices in a first interleave set with the first persistent memory device;  determining a second interleave set with an equal number of persistent memory devices and with a same amount of total memory capacity as the first interleave set; and recommending swapping persistent memory devices between the first Fig.2, 5, Para42-43, 46-47 "secondary determination of which SSD(s) with sufficient storage capacity has a best life remaining or life used value in order to maximize the time between data transfers and/or minimize and amount of cross-device transfer of data due to "end of life" scenarios. The spent SSD is then disabled" Para46-47 “In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250” corresponds to migrating data from one storage block that reached first threshold to another block that did not reach the threshold).  
Regarding claim 7, the combination of Wu and Michaelis teaches all the limitations of the base claims as outlined above.
Further, Michaelis teaches remapping, by a memory controller of the information handling system, an access request from the first persistent memory device to the second persistent memory device, wherein the access request is to read or write data to the first persistent memory device (Para13, 38-39).
Regarding claim 8, the combination of Wu and Michaelis teaches all the limitations of the base claims as outlined above.
Further, Wu teaches wherein the second persistent memory device is a new persistent memory device of the information handling system (Fig.1-5; Para42-43, 46-47).
Regarding claims 9, 10, 12, 15, 16, the combination of Wu and Michaelis teaches these claims according to the reasoning set forth in claims 1, 2, 4, 7, 8.

Claims 3, 5, 6, 11, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Michaelis as applied to claim 1 above, further in view of Suryanarayana et. al. US Patent Pub. No. 2018/0314441 (hereinafter Suryanarayana).
Regarding claim 3, the combination of Wu and Michaelis teaches all the limitations of the base claims as outlined above.
Further the combination teaches wherein the information for each persistent memory device includes, percent remaining, a slot location, an interleave set (Wu: Fig.2-4 Para 26-27, 37-38, 40), and namespace information (Malikowski: Fig.3-4; Para38-39 "such mapping can be maintained in the form of Namespace labels on the NVM DIMMs of the interleaved set, on other NVM DIMMs, or any other location where Namespace processes are appropriate"), and namespace information
But the combination fails to teach wherein the information for each persistent memory device includes a memory mode.
However, Suryanarayana teaches wherein the information for each persistent memory device includes a memory mode (Fig.4; 5; Para23-24 "the association in the aggregated multi-device memory location table of the memory locations with the continuous addresses allows the host subsystem to operate in block mode when storing and accessing the data across the memory locations" Para28).
	Wu, Michaelis, and Suryanarayana are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as 
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Suryanarayana (Para3-5).
Regarding claim 5, the combination of Wu, Michaelis, and Suryanarayana teaches all the limitations of the base claims as outlined above.
	Further, Suryanarayana teaches performing a backup of data in both the first interleave set and the second interleave set; performing a backup of namespaces of both the first interleave set and the second interleave set; and swapping the persistent memory devices between the first interleave set and the second interleave set (Fig.4 Para23-24 "a remote access controller that operates to identify memory locations in storage class memory devices that include data holes, and then generate an aggregated multi-device memory location table that associates those memory locations with continuous addresses that allow those memory locations to be utilized as a backup store for management data").  
Regarding claim 6, the combination of Wu, Michaelis, and Suryanarayana teaches all the limitations of the base claims as outlined above.
	Further, Suryanarayana teaches recreating the namespaces of the first interleave set and the second interleave set; and restoring the data in the persistent memory devices of the first interleave set and the second interleave set (Fig.5; Para28-29 "which can result in interleaved set namespaces (i.e., a namespace made up of data holes/free spaces aggregated across multiple memory devices) that are each available to the host subsystem as a continuous namespace that may be accessed in block mode.").  
Regarding claims 11, 13, 14, the combination of Wu, Michaelis, and Suryanarayana teaches these claims according to the reasoning set forth in claims 3, 5, 6.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et. al. U.S. Patent Pub No. 2014/0201576 (hereinafter Wu) in view of Malikowski et. al. US Patent Pub. No. 2017 /0185293 (hereinafter Malikowski).
Regarding Claim 17, Wu teaches a method comprising: reading, by a basic input/output system (BIOS) of an information handling system, a percentage remaining of a flash write endurance of each of a plurality of persistent memory devices, including a first percentage remaining of a first persistent memory device (Fig.1, 2, 3 "SSD Life remaining" Para8-11,46-47) ; 
	determining all persistent memory devices in a first interleave set with the first persistent memory device (Fig2; 3, 5 Para8-11 "a first life parameter of a first storage device; determining if the first life parameter indicates that the first storage device has a remaining life that is less than a pre-determined life parameter threshold" first storage device corresponds to first interleave set); 
	determining that each percentage remaining of the flash write endurance of each persistent memory device within the first interleave set does not exceed the first percentage remaining of the flash write endurance of the first persistent memory device (Fig2; 3, 5 Para8-11; Para43-44,46-47 “In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250” corresponds to migrating data from one storage block that reached first threshold to another block that did not reach the threshold);	
	determining a second interleave set with an equal number of persistent memory devices and with a same amount of total memory capacity as the first interleave set, determining each percentage remaining of the flash write endurance of each persistent memory device within the second interleave set exceeds the first percentage remaining of the flash write endurance of the first persistent memory device (Fig.2, 5; Para42-43, 46-47 "In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250" "secondary determination of which SSD(s) with sufficient storage capacity has a best life remaining or life used value"); 
	in response to each percentage remaining of the flash write endurance of each persistent memory device within the first interleave set not exceeding the first percentage remaining of the flash write endurance of the first persistent memory device, and in response to each percentage remaining of the flash write endurance of each persistent memory device within the second interleave set exceeding the first percentage remaining of the flash write endurance of the first persistent memory device(Fig.2-5, Para42-43, 46-47 "secondary determination of which SSD(s) with sufficient storage capacity has a best life remaining or life used value in order to maximize the time between data transfers and/or minimize and amount of cross-device transfer of data due to "end of life" scenarios. The spent SSD is then disabled" Para46-47 “In response to the SSD being at the end of its life, SSD life monitor 218 transfers the data 250 at block 514 from the identified spent SSD to another one of SSDs 232-238 that has sufficient capacity to store data 250” corresponds to migrating data from one storage block that reached first threshold to another block that did not reach the threshold)
migrating all data from the first interleave set to the second interleave set; and erasing the data from the first interleave set (Fig.2, 5, Para42-43, 46-47 "secondary determination of which SSD(s) with sufficient storage capacity has a best life remaining or life used value in order to maximize the time between data transfers and/or minimize and amount of cross-device transfer of data due to "end of life" scenarios. The spent SSD is then disabled").
	But Wu fails to teach data as Namespace. However, Malikowski teaches namespace (Fig.3-4; Para38-39 "such mapping can be maintained in the form of Namespace labels on the NVM DIMMs of the interleaved set, on other NVM DIMMs, or any other location where Namespace processes are appropriate").
	Wu and Malikowski are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Wu, and incorporating the namespace, as taught by Malikowski.  
	One of ordinary skill in the art would have been motivated to do this modification in order to incorporate know method of data management in non-volatile memory.
Regarding claim 18, the combination of Wu and Malikowski teaches all the limitations of the base claims as outlined above.
	Further Wu teaches generating a table to store information associated with the persistent memory devices; and during a boot process of the information handling system, Fig.2-4; Para34-35 “SSD life monitor 218 monitors and checks the SSD life parameters 240 generated by SSDs 232-238. SSD life monitor 218 includes one or more SSD life parameter threshold 222, which are values that are used to identify and designate SSDs within array 230 for replacement” Para40-41).
Regarding claim 19, the combination of Wu and Malikowski teaches all the limitations of the base claims as outlined above.
	Further the combination teaches herein the information for each persistent memory device includes a memory mode, percent remaining, a slot location, an interleave set (Wu: Fig.2-4 Para37-38, 40), and namespace information (Malikowski: Fig.3-4; Para38-39 "such mapping can be maintained in the form of Namespace labels on the NVM DIMMs of the interleaved set, on other NVM DIMMs, or any other location where Namespace processes are appropriate").  
Regarding claim 20, the combination of Wu and Malikowski teaches all the limitations of the base claims as outlined above.
	Further Wu teaches further comprising: determining, by the BIOS, whether the first percentage remaining satisfies a threshold percentage; and in response to the first percentage remaining satisfying the threshold percentage, providing, by the BIOS, a first message recommending that the first persistent memory device is replaced with the second persistent memory device, wherein the second percentage remaining of the flash write endurance does not satisfy the threshold percentage (Fig.2, 5; Para42-43, 46-47 “SSD life monitor 218 determines at block 512 if the SSD life used 304 value is less than the SSD end of life threshold 224 value”).

Response to Arguments
Applicant’s arguments with respect to claim1-20 have been considered but they are moot in view of the new grounds of rejection above. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/Primary Examiner, Art Unit 2135